Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The specification has been amended as follows: 
[0001] The present application is a continuation application of US15/921,015 filed March 14, 2018, now U.S. Patent 10,557,021, which is a continuation-in-part application of the international application PCT/CN2017/098277 filed August 21, 2017, which claims the benefit of Chinese patent application CN201610890490.6 filed October 12, 2016, each of which is incorporated herein by reference in its entirety.

[0083] Replace “the micro lignin particles” with “the microparticle lignin”. 
Replace “the particles” with “the microparticle lignin”. 

The claims has been amended as follows: 
Replace “micro lignin particles” with “microparticle lignin” in claim 1, second line from the bottom. 
Replace “the particles” with “the microparticle lignin” in claim 1, bottom line. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amended claims overcome all 112 issues stated in the final rejection on 4/21/22. 
As stated in the final, rejection on 4/21/22, although Linhardt teaches a synthetic wood composite, Linhardt does not teach specific properties of the wood composite such as compressed yield strength and compression strength as claimed in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/11/21